Citation Nr: 0415960	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the neck, 
back, feet, ankles, shoulders, arms and hands, secondary to 
frostbite.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
January 1958. 

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The competent medical evidence of record indicates that 
the veteran currently suffers from arthritis in the small 
joints of the hands that is as likely as not due to military 
service.  

3.  The preponderance of the medical evidence is against a 
finding that the veteran's arthritis of the neck, back, feet, 
ankles, shoulders and arms is causally related to his active 
service, to include his cold injuries therein.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
behalf, the Board finds that arthritis of the hands was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5103, 5107 (West 2002); 38 C.F.R. § 3.303(d), 3.307, 3.309 
(2003).  

2.  Arthritis of feet, ankles, shoulder, lumbosacral and 
cervical spine was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA requires VA to (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the AOJ decision that 
is the subject of this appeal was made in December 1999, 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error the 
reasons specified below.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on July 27, 2001, 
was not given prior to the adjudication which is the subject 
of this appeal, the notice was provided by the RO prior to 
the transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In Pelegrini, supra, the Court indicated that VA must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  For example, the discussions in 
the December 1999 decision appealed, the November 2001 rating 
decision, an April 2003 rating decision, a June 2003 
statement of the case (SOC), and the January 2004 
supplemental statement of the case (SSOC) (especially when 
considered collectively) informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  

Additionally, the RO sent the veteran letters in July 2001 
and May 2003 specifically informing him of the enactment of 
the VCAA and its resulting impact on his particular claim.  
The RO not only explained the duties to notify and assist him 
with his claim, but also explained what the evidence must 
show to establish his entitlement, when and where to send 
pertinent information, what VA had done to assist him in 
developing his claim, and how to contact VA for additional 
assistance.  This included assuring him that VA would obtain 
all VA or other Federal records that he identified.  So these 
letters, even aside from the rating decision alluded to 
above, the SOC, and the SSOC provided him with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing service connection for arthritis of the 
neck, back, feet, ankles, shoulders, arms and hands secondary 
to frostbite have remained essentially the same despite the 
change in the law concerning the preliminary duties to notify 
and assist.  The Board finds, then, that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claim at issue has been 
obtained.  There is no additional evidence, pertinent to the 
claim, that can be obtained, which has not been obtained.  
The RO has obtained all of the service and other records that 
it possibly can and provided the veteran an opportunity to 
present testimony and submit alternative evidence to 
compensate for the evidence the RO could not obtain.  

After the RO sent the veteran a VCAA letter in July 2001, the 
RO readjudicated his claim in November 2001, specifically 
because of the VCAA, and duly apprised him of this.  In 
Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Inasmuch as 
the RO readjudicated the veteran's claim after VCAA notice 
was sent to the veteran, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the 
facts of this case, the record has been fully developed and 
it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim.  Simply put, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.  The Board may therefore 
proceed to adjudicate the claim at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the veteran served on active duty 
from January 1953 to January 1958.  Service records show that 
he arrived in Korea in July 1953, about 2 weeks before the 
armistice agreement was signed and fighting ended.  He 
remained in Korea until September 1954 and was awarded the 
Korean Service Medal with one bronze service star and the 
Republic of Korea Presidential Unit Citation.  

Service medical records are negative for any complaints, 
findings or diagnosis of a cold injury or problems involving 
his joints.  The veteran was seen in August 1954, at which 
time it was noted that he had a blister at the base of the 
nail of the 3rd middle toe.  No history of trauma was noted.  
On examination, the nails were completely discolored by 
fungus.  A separation examination, conducted in December 
1957, was also negative for any complaint, treatment, or 
finding of a cold injury.

Post service medical records, dated from December 1970 
through May 1977, reflect treatment for several disabilities, 
including hypertension, headaches, and a cervical disability.  
These records are completely silent with respect to any 
complaint, diagnosis or treatment for arthritis of the joints 
or any residuals of frostbite.  

The veteran was admitted to a VA hospital in September 1980, 
with complaints of progressive muscular weakness and 
difficulty in ambulation for the previous eight months.  It 
was noted that the veteran was diagnosed with gout in the 
past and since that time he began feeling weak in the right 
lower extremities.  Cervical myelogram revealed cervical 
spondylosis and a lumbar myelogram revealed a defect at the 
L4-5 interspace consistent with a herniated nucleus pulposus.  
The discharge diagnosis was bilateral lower extremity spastic 
paralysis secondary to severe cervical spondylosis.

The veteran's claim for service connection for arthritis was 
received in December 1998.  VA outpatient treatment reports, 
dated from January 1998 to June 1999, show that the veteran 
received treatment for several disabilities including 
degenerative joint disease of the right ankle and lumbar 
spine.  A treatment report, dated in May 1998, reflect 
diagnoses of degenerative lumbar disorder and diabetic 
neuropathy.  The veteran was seen in November 1998, 
complaining of his right ankle freezing up when walking.  The 
impression was degenerative joint disease, right ankle.  
During a clinical visit in May 1999, the veteran complained 
of low back pain with some tingling and pain in his fingers.  
Following an evaluation, the impression was degenerative disc 
disease, lumbar spine with inflammation.  

Received in September 1999 were VA outpatient treatment 
reports, dated from January 1998 to July 1999, most of which 
were previously reported and discussed above.  A CT scan of 
the lumbar spine, conducted in May 1999, revealed status post 
laminectomy L5-S1 with soft tissue thickening on the left 
side, which most likely represents fibrosis, but herniated 
recurrent disk fragment at this level could not be excluded; 
and, severe spinal stenosis at L3-L4 due to a combination of 
bulging disk, severe degenerative disc disease and 
osteoarthritis.  An April 2000 progress note reflects a 
diagnosis of chronic venous insufficiency in the branches of 
both legs.  A subsequent VA progress note, dated in August 
2000, reflects diagnoses of degenerative joint disease and 
diabetes mellitus.  Subsequently received medical records, 
dated from May 1999 through July 2001, reflect that the 
veteran received ongoing treatment for several disabilities.  
These records include a May 2001 VA progress note, indicating 
that the veteran had numbness in his hands and feet.  It was 
also reported that he had degenerative joint disease in his 
feet and spine.  It was further noted that the veteran was 
markedly obese.  

The veteran was afforded a VA examination in December 2003, 
at which time the veteran reported being stationed in the 
mountains in Korea; he indicated that he stayed in pup tents, 
was exposed to cold weather, and was seen on sick call for 
evaluation of his extremities secondary to cold exposure.  It 
was reported that the veteran currently had a significant 
deficit of function secondary to osteophyte impingement from 
the cervical spine, which caused myopathic process and/or 
weakness in the lower and upper extremities.  He had been in 
a wheelchair for approximately 10 years secondary to his 
weakness.  It was also noted that the veteran underwent a 
cervical fusion of C3-C7 in January 2003, with decompression 
of the cervical spine in the hopes of stopping any 
progression of neurological deficits.  It was further noted 
that the veteran was a diabetic on insulin over the past 10 
years.  The veteran described joint discomfort and occasional 
swelling in response to cold weather temperature or with 
increased use.  Following a physical examination and x-ray 
studies of the joints, the examiner stated that the veteran 
had cervical myelopathy secondary to degenerative spurring of 
the cervical spine not related to cold exposure.  It was 
noted that he had multiple arthritic changes about his joints 
with good range of motion still notable.  The examiner stated 
that it was his opinion that the cold exposure that the 
veteran had during military service was not related to his 
overall degenerative joint disease processes.  The examiner 
explained that the veteran may have mild nerve residuals 
symptoms that were only speculative as the veteran has 
diabetes and peripheral diabetic neuropathy confounding the 
issue of any residual nerve injuries as well as history of 
myelopathic process.  

A cold injury protocol examination was also conducted in 
December 2003, at which time the veteran reiterated his 
history of being exposed to extreme cold weather while on 
active duty in Korea.  It was noted that the veteran had 
obvious pain in the hands and feet during those cold 
exposures; it was noted, however, that predominantly the 
burning in the feet and hands had progressed over the last 20 
years or so.  It was further noted that the veteran had 
developed type 2 diabetes related disease with complications 
affecting his nerves.  He had no ulcers or Raynaud phenomenon 
of the fingers.  He did report swelling in the hands and feet 
when it gets cold, but he had general evidence of swelling in 
the hands and feet all the time as he is more vulnerable to 
this as well.  It was reported that the veteran had moderate 
to severe below the knee peripheral vascular disease in both 
legs.  Following an examination, the veteran was diagnosed 
with history of cold exposure in Korea with subsequent 
development of moderately severe arthritis in low back, 
knees, and small joints of hands.  The examiner stated that 
it was as likely as not that some of the changes in the 
joints of the hands were related to service and cold 
exposure, and as likely as not related to cold injury as they 
are to obesity, diabetes, and his age.  


III.  Legal analysis.

A.  Arthritis of the hands.

The veteran asserts that he has residuals from cold injuries 
he sustained while serving in Korea during the Korean 
Conflict.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition to the general rules of service connection cited 
above, the Board notes that service connection for arthritis 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The Board notes that review of the veteran's service records 
indicates that he served in Korea and received the Korean 
Service Medal with one bronze service star.  However, it is 
not shown that he engaged in combat with the enemy.  Thus, 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) are not applicable. 

The veteran's history of cold exposure while serving in Korea 
is consistent with the circumstances and conditions of such 
service.  The veteran is currently diagnosed as arthritis in 
the small joints of his hands.  There is a competent medical 
opinion, based on examination of the veteran and review of 
his records, of a nexus or link between his currently 
diagnosed arthritis in the small joints of the hands and his 
exposure to cold during his service in Korea.  The Board 
finds that there is an approximate balance between the 
positive and negative evidence with regard to the claim for 
service connection for arthritis of the small joints of the 
hands.  Because a veteran is extended the benefit of the 
doubt when the evidence is in equipoise, under 38 U.S.C.A. 
§ 5107, the Board finds that service connection is warranted 
for arthritis of the hands.  

B.  Arthritis of the neck, back, feet, ankles, shoulders and 
arms secondary to frostbite.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for arthritis of the neck, back, feet, 
ankles, shoulders and arms.  

Initially, the Board notes there is no evidence that the 
veteran was diagnosed with arthritis of the neck, back, feet, 
ankles, shoulders and arms either during service or within 
the first post-service year.  Accordingly, he is not entitled 
to a grant of service connection on a direct or a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board notes that there is no competent medical evidence 
on file to support the veteran's assertion that his arthritis 
is due to exposure to extreme cold weather during his period 
of active duty in Korea.  

The Board acknowledges that the veteran has reported that he 
was exposed to cold during his service in Korea.  Moreover, 
the Board notes that competent medical evidence has linked 
arthritis of the small joints of his hands to cold injuries 
sustained in service.  The Board also acknowledges that the 
medical evidence clearly shows that the veteran has arthritis 
of multiple joints, to include his feet, ankles, elbows, 
knees, lumbosacral and cervical spine.  Nevertheless, this 
claim must be denied because the preponderance of the medical 
evidence is against a finding that this arthritis is causally 
related to the veteran's active service, to include cold 
injuries therein.  

The Board notes that nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he is competent as a layperson to describe the injuries he 
sustained during service, and to describe his current 
symptomatology, he is not qualified to render a competent 
medical opinion as to the etiology of a diagnosed medical 
disability such as his arthritis.  

The only competent medical opinions to address the issue of 
whether the veteran's current arthritis is causally related 
to in-service cold injuries are that of the December 2003 VA 
examiners.  In this regard, the Board notes that the 
physician who performed the cold injury examination only 
indicated that the arthritis of the veteran's hands was 
related to his cold exposure during service.  However, the VA 
physician who performed the joints examination concluded that 
the overall degenerative joint disease process involving many 
of the veteran's joints was not related to the cold exposure 
that the veteran had during his military service.  No 
competent medical evidence is on file that refutes this.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application as 
to this portion of the veteran's case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

In making this determination, the Board wishes to emphasize 
that it does not dispute the fact that the veteran sustained 
cold injuries while serving in Korea.  As noted above, the 
Board accepted the veteran's account of his exposure to cold 
as true.  However, the medical evidence does not show that 
his current degenerative joint disease process involving the 
neck, back, feet, ankles, shoulders and arms is causally 
related to these cold injuries.  As stated above, the Board 
is not free to substitute its own judgment for that of 
competent medical professional.  See Colvin, supra.  


ORDER

Service connection for arthritis of the hands is granted.  

Service connection for arthritis of the neck, back, feet, 
ankles, shoulders and arms is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



